Title: To Alexander Hamilton from Thomas Parker, 15 August 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester 15th of August 1799
          
          I have written  to you several letters on a Variety of Subjects in which I thought the public Service was Interested
          But I Imagene the Subjects may have been thought too unimportant to attend to or your answer must have miscarried as I have not heard from you by the Two last mails—
          I have procured loans of money for several of my officers whose situations woud not permit them to Continue the Recruiting Service without assistance & I Shall be  obliged to advance the money out of my own private  funds unless it is shortly sent forward
          If a Supply of Coats & Vests Coud  be forwarded with the Horsemans Tents they woud be Verry acceptable
          I forwarded to the Adjt Genl by the last post the Enlistments & monthly Returns of the 8th Regt—
          You must pardon me for again mentioning the Verry Great discontent that the appointment of Mr Meredith & Mr Stephens as First Lieutenants has given to the second Lieutenants of my   Regiment tho I Consider them Both as good officers I had no Idea & I am certain they had not of  Being put over the heads of any  officer who had been previously appointed, & If the  arrangement coud with propriety be  changed so as to give the preference to the Two Eldest 2nd Lieutenants I coud wish it done, as I am   Confident we shall otherwise lose several  valuable officers
          I Trust that you will pardon the liberty that I take in   Troubling  you so often & that you will Believe me to be with the Greatest Respect Sir your Verry obdt Servt
          
            Thomas Parker
          
        